Case: 6:21-cr-00008-CHB-HAI Doc #: 31 Filed: 07/20/21 Page: 1 of 2 - Page ID#: 82




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

  UNITED STATES OF AMERICA,                  )
                                             )
          Plaintiff,                         )     Criminal Action No. 6:21-CR-08-CHB-HAI-1
                                             )
  v.                                         )    ORDER ADOPTING RECOMMENDATION
                                             )      OF ACCEPTANCE OF GUILTY PLEA
  SHAWN C. BARNES,                           )
                                             )
          Defendant.                         )

                                       ***       ***    ***   ***
        This matter is before the Court on the Recommendation of Acceptance of Guilty Plea

filed by United States Magistrate Judge Hanly A. Ingram [R. 28]. The Recommendation of

Acceptance of Guilty Plea informed the parties that any objections must have been filed within

three days of service of a copy of the decision. Id. at 2–3. That deadline has passed, and no party

has filed objections.

       Defendant filed a consent to plead before the United States Magistrate Judge [R. 29].

Upon review, the Court is satisfied that Defendant Shawn Barnes did knowingly and

competently plead guilty to the charged offense and that an adequate factual basis supports the

plea as to each essential element of the offenses charged.

       Accordingly, IT IS HEREBY ORDERED as follows:

               1. Judge Ingram’s Recommendation of Acceptance of Guilty Plea [R. 28] is

                   ADOPTED as and for the Opinion of the Court;

               2. Defendant Shawn Barnes is ADJUDGED guilty of Count 1 of the Indictment

                   [R. 1];




                                                  -1-
Case: 6:21-cr-00008-CHB-HAI Doc #: 31 Filed: 07/20/21 Page: 2 of 2 - Page ID#: 83




             3. The Defendant’s jury trial and all other pre-trial proceedings are now

                 CANCELLED and shall be STRICKEN from the Court’s docket; and

             4. A Sentencing Order will be entered promptly.

      This the 20th day of July, 2021.




              {]'f'~ ';j/Bu<.J~o~
                CLARIA HORN BOOM,
                UNITED STATES DISTRICT COURT JUDGE
                EASTERN AND WESTERN DISTRICTS OF
                KENTUCKY




                                                     -2-
